Exhibit 10.22
NINTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
          NINTH AMENDMENT, dated as of February 22, 2011 (this “Agreement”), is
entered into by and among Alon USA Energy, Inc., a Delaware corporation (the
“Parent”), Alon USA, LP, f/k/a SWBU, L.P., a Texas limited partnership (“Alon
LP”; together with such other subsidiaries of the Parent as may be designated as
a borrower under the Credit Agreement by Alon LP with the prior written consent
of the Agent (as defined below) and the Required Lenders (as defined in the
Credit Agreement), each individually a “Borrower”, and, collectively, the
“Borrowers”), all direct and indirect subsidiaries of the Parent other than the
Excluded Subsidiaries (as defined in the Credit Agreement) (the Parent and such
direct and indirect subsidiaries that are not Excluded Subsidiaries are
hereinafter referred to individually as a “Guarantor Company” and, collectively,
as the “Guarantor Companies”), the Lenders (as defined below), Israel Discount
Bank of New York, as administrative agent, co-arranger and collateral agent for
the Lenders (in such capacity, the “Agent”), and Bank Leumi USA, as co-arranger
for the Lenders (“Bank Leumi”).
W I T N E S S E T H
          WHEREAS, the Borrowers, the Guarantor Companies, the financial
institutions from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), the Agent and Bank Leumi are parties to the Amended Revolving
Credit Agreement, dated as of June 22, 2006 (as amended by (i) the First
Amendment, dated as of August 4, 2006, (ii) the Waiver, Consent, Partial Release
and Second Amendment, dated as of February 28, 2007, (iii) the Third Amendment,
dated as of June 29, 2007, (iv) the Waiver, Consent, Partial Release and Fourth
Amendment, dated as of July 2, 2008, (v) the Fifth Amendment, dated as of
July 31, 2009, (vi) the Sixth Amendment, dated as of May 10, 2010, (vii) the
Seventh Amendment, dated as of June 1, 2010, (viii) the Eighth Amendment, dated
as of June 16, 2010 and (ix) as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made revolving loans to the Borrowers;
          WHEREAS, the Loan Parties have requested that the Lenders amend
certain definitions and covenants of the Credit Agreement as set forth below,
and the Lenders, Bank Leumi and the Agent are willing to so amend the Credit
Agreement, subject to the terms and conditions set forth in this Agreement;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Definitions. Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Credit Agreement.
     2. New Definitions. Section 1.01 of the Credit Agreement is hereby amended
to add the following defined terms in the appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



          “‘Alon Brands Issuance Proceeds’ has the meaning specified therefor in
Section 7.01(p) hereof.”
          “‘Funded Debt’ means, at any date of determination, the aggregate
principal amount of all outstanding Indebtedness for borrowed money of Alon USA
and its Consolidated Subsidiaries outstanding at such time, less freely
transferable cash and Permitted Investments of Alon USA and its Consolidated
Subsidiaries not subject to any Lien (other than a Lien in favor of the Agent)
at such time.”
          “‘Specified Dividend Amount’ means cash dividends to the Parent’s
common stockholders of up to $0.04 per share of common stock of the Parent in
the aggregate during any Fiscal Quarter of the Parent.”
     3. Amendment and Restatement of Existing Definition. The following defined
term in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
          “‘Consolidated EBITDA’ means, for any Person and its Consolidated
Subsidiaries, for any period, the net income (or net loss) of such Person and
its Consolidated Subsidiaries for such period, plus (i) the sum, without
duplication, of (A) gross interest expense for such period, (B) income tax
expense, (C) positive depreciation expense, (D) positive amortization expense,
(E) extraordinary or unusual non-cash losses (to the extent that such
extraordinary or unusual losses have not resulted in a cash outlay by such
Person), (F) non-cash charges representing “last-in-first-out” inventory costs
in excess of estimated replacement costs, (G) any non-cash operating losses,
(H) any losses resulting from a change in accounting principles and (I) any
minority interest expense to the extent identified as a line item in the
financial statements of such Person or its Consolidated Subsidiaries, less
(ii) the sum, without duplication, of (A) extraordinary gains or unusual
non-cash gains, and (B) any non-cash gain that constitutes a reversal or a
recovery of any non-cash charges representing “last-in-first-out” inventory
costs in excess of estimated replacement costs, each determined on a
consolidated basis in accordance with GAAP for such Person and its Consolidated
Subsidiaries.”
     4. Amendments to Credit Agreement.
          (a) Reduction of Revolving Credit Commitment; Prepayment of Revolving
Credit Loans. Section 2.07(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
          “(d) Immediately upon the receipt by any Loan Party or any Company of
any Net Proceeds from the issuance, sale, assignment, transfer or other
disposition of any Capital Stock, debt securities or assets of a Company (other
than Net Proceeds from the sale of Inventory in the ordinary course of business
and other than with respect to property subject to a prior Permitted Lien)

- 2 -



--------------------------------------------------------------------------------



 



the Borrowers shall make a prepayment of the Revolving Credit Loans in an amount
equal to the amount of such Net Proceeds (including, without limitation, any
Alon Brands Issuance Proceeds), provided that the Borrowers shall not be
required to make such prepayment (x) to the extent any Borrower or other Company
is obligated to pay such Net Proceeds of Fixed Assets, Capital Stock or debt
securities to the Term Loan Agent in accordance with Sections 2.13(a) of the
Term Loan Agreement (as in effect on the date hereof) or (y) based on Alon
Brands Issuance Proceeds to the extent the aggregate principal amount of all
such prepayments based on Alon Brands Issuance Proceeds pursuant to this
subsection would exceed $30,000,000. Notwithstanding the foregoing, (i) the
Borrowers shall not be required to prepay the Revolving Credit Loans in the case
of intercompany Indebtedness between the Loan Parties permitted by
Sections 7.02(b) and 7.02(e) and (ii) the Administrative Borrower may, as to any
amounts that would constitute Net Proceeds of the sale of any Fixed Assets,
deliver to the Agent, at the time of receipt of such amounts by any Loan Party,
a certificate of an officer stating that it intends to reinvest such amounts in
productive assets of a kind then used or usable in the business of the Parent or
its Subsidiaries (and, to the extent the assets sold in such asset sale
constituted Collateral, which will be subject to a perfected security interest
in favor of the Agent, subject only to the security interest of the Term Loan
Agent, securing the Obligations under this Agreement), within 360 days of
receipt of such amounts, and such amounts shall be deemed not to constitute Net
Proceeds if, so long as and to the extent that (A) no Default or Event of
Default shall have occurred and be continuing at the time of delivery of such
certificate or at the proposed time of the application of such amounts, (B) such
amounts may, pending their use to acquire such assets, be deposited with and
held by the Term Loan Agent in an account over which the Term Loan Agent shall
have sole control and exclusive rights of withdrawal subject to and consistent
with the terms of the Intercreditor Agreement, and which shall be subject to a
perfected security interest in favor of a Collateral Agent under the Security
Documents (the “Asset Reinvestment Account”), (C) the aggregate amount held
pending reinvestment at any time pursuant to this sentence shall not exceed
$40,000,000 and (D) such amounts shall in fact be reinvested in assets meeting
the requirements set forth above within such 360-day period (it being agreed
that any amounts as to which any of the foregoing requirements shall at any time
not be satisfied shall constitute Net Proceeds and be applied to prepay
Revolving Credit Loans to the extent required by this Section 2.07).”
          (b) Affirmative Covenant — Reporting Requirements. Section 7.01(a)(i)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
          “(i)(A) as soon as available and in any event within 60 days after the
end of each of the first three Fiscal Quarters of the Parent in each Fiscal
Year, consolidated balance sheets, consolidated statements of income and
consolidated statements of cash flow of the Parent and its Consolidated
Subsidiaries as at the end of such Fiscal Quarter; and for the period commencing
at the end of the immediately preceding Fiscal Year and ending with the end of
such Fiscal Quarter, setting forth in each case in comparative form the figures
for the corresponding

- 3 -



--------------------------------------------------------------------------------



 



date or period of the immediately preceding Fiscal Year, all in reasonable
detail and (A) certified by the chief financial officer of the Parent as fairly
presenting, in all material respects, the financial position and the results of
operations and changes in financial position, as of the end of such Fiscal
Quarter of the Parent and its Consolidated Subsidiaries, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Lenders, subject to year end adjustments, and
(B) accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by the Parent and
satisfactory to the Agent (it being agreed that any “Big Four” accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such consolidated balance sheets, statements of income and statements
of cash flow and that based on such review, such accountants are not aware of
any material modifications that should be made in such financial statements in
order for them to be in conformity with GAAP; and
          (B) as soon as available and in any event within 90 days after the end
of the first two Fiscal Quarters in each Fiscal Year, a balance sheet, statement
of income and statement of cash flow of Alon LP (alone, without regard to its
Subsidiaries) for the period from the beginning of such Fiscal Year to the end
of such second Fiscal Quarter, setting forth in comparative form the
corresponding figures for the first two Fiscal Quarters of the immediately
preceding Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP and (1) certified by the chief financial officer of Alon LP as fairly
representing, in all material respects, the financial position of Alon LP and
the results of operations and changes in financial position of Alon LP, as of
the end of such period, and (2) accompanied by a review report thereon of KPMG,
LLP or other independent certified public accountants of recognized standing
selected by Alon LP and satisfactory to the Agent (it being agreed that any “Big
Four” accounting firm shall be deemed acceptable), which report shall state that
such accountants reviewed such balance sheets, statements of income, and
statements of cash flow and that based on such review, such accountants are not
aware of any material modifications that should be made in such financial
statements in order for them to be in conformity with GAAP and except for
qualifications that the financial statements are alone, without regard to its
Subsidiaries.”
          (c) Affirmative Covenant — Alon Brands Issuance Proceeds. The Credit
Agreement is hereby amended by adding a new Section 7.01(p), to read in its
entirety as follows:
          “(p) Immediately upon the receipt by Alon Brands or any of its
Subsidiaries at any time and from time to time of any capital contribution or
any Net Proceeds from the issuance, sale, assignment, transfer or other
disposition of any of its debt securities or Capital Stock (collectively, “Alon
Brands Issuance Proceeds”), Alon Brands shall, or shall cause such Subsidiary
to, as applicable, (i) give written notice to the Lenders (in reasonable detail)
of the amounts received and the circumstances, and (ii) transfer to Alon LP such
Alon Brands Issuance Proceeds in an aggregate amount not to exceed $30,000,000
(for all such transfers pursuant to this Section 7.01(p)). The Borrowers shall
prepay the Revolving

- 4 -



--------------------------------------------------------------------------------



 



Credit Loans immediately upon receipt by Alon Brands or any of its Subsidiaries
of any Alon Brands Issuance Proceeds received in accordance with Section 2.07(d)
(it being understood and agreed that the Borrowers shall not be required to make
mandatory prepayments pursuant to such subsection of more than $30,000,000 in
the aggregate).”
          (d) Negative Covenant — Dividends, Prepayments, Etc. Section 7.02(f)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
          “(f) Dividends, Prepayments, Etc. Declare or pay any dividends,
purchase or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders as such, or make
any other payment or distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to do any of the foregoing or to purchase or
otherwise acquire for value any stock of any Loan Party, make any payment or
prepayment of principal of, premium, if any, or interest on, or redeem, defease
or otherwise retire, any Indebtedness of any Loan Party before its scheduled due
date (other than prepayments of Indebtedness under the Loan Documents or the
Term Loan Documents) (in each case, a “Restricted Payment”), other than:
          (i) any Alon Brands Issuance Proceeds required to be transferred to
Alon LP under Section 7.01(p);
          (ii) so long as no Event of Default has occurred or is continuing or
will result from any such Restricted Payment, prior to delivery of financial
statements to the Lenders referred to in Section 7.01(a)(i) for the Fiscal
Quarter of the Parent ending September 30, 2011, Restricted Payments by Alon LP
to its parents, by such parents to their direct and indirect parents, and by the
Parent to its shareholders, in each case in an aggregate amount not to exceed
the Specified Dividend Amount;
          (iii) the Parent may declare and make dividend payments or other
distributions payable solely in shares of its common stock to the holders of its
preferred shares at the rate of $0.2125 per share of preferred shares for each
Fiscal Quarter;
          (iv) cash payments to the holders of preferred shares of the Parent
required for any withholding tax in connection with dividend payments or other
distributions made to such holders in any Fiscal Quarter pursuant to clause
(iii) above;
          (v) so long as no Event of Default has occurred or is continuing or
will result from any such Restricted Payment, after delivery of financial
statements to the Lenders referred to in Section 7.01(a)(i) for the Fiscal
Quarter of the Parent ending September 30, 2011, Restricted Payments in an
amount not to exceed $25,000,000 in the aggregate; and

- 5 -



--------------------------------------------------------------------------------



 



          (vi) so long as no Event of Default has occurred or is continuing or
will result from any such Restricted Payment, after delivery of financial
statements to the Lenders referred to in Section 7.01(a)(i) for the Fiscal
Quarter of the Parent ending September 30, 2011, any Restricted Payment that
exceeds $25,000,000 in the aggregate, provided that prior to making any such
Restricted Payment, the Borrowers deliver to the Agent a certificate of a
Responsible Officer of the Administrative Borrower, certifying that
(A) immediately before and after giving effect to any such Restricted Payment,
no Event of Default has occurred or is continuing or will result from the
Restricted Payment and (B) as of the last Fiscal Quarter for which financial
statements were delivered pursuant to Section 7.01(a)(i), on a pro forma basis
after giving effect to any such Restricted Payment as if it had occurred at the
beginning of the most recent fiscal period of four Fiscal Quarters for which
such financial statements were delivered, Alon USA and its Consolidated
Subsidiaries would be in compliance with the covenants contained in
Section 7.02(i) hereof (which certification shall set forth in reasonable detail
the Borrowers’ calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrowers to be reasonable
at the time made).”
          (e) Financial Covenant — Funded Debt to EBITDA. Section 7.02(i)(ii) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
          “(ii) Funded Debt to EBITDA. Permit the ratio of (A) Funded Debt as of
December 31, 2010 to Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries for the four Fiscal Quarters ending on December 31, 2010 to exceed
-8 to 1, (B) Funded Debt as of March 31, 2011 to four times Consolidated EBITDA
of Alon USA and its Consolidated Subsidiaries for the single Fiscal Quarter
ending on March 31, 2011 to exceed 8 to 1, (C) Funded Debt as of June 30, 2011
to four times Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries
for the single Fiscal Quarter ending on June 30, 2011 to exceed 4 to 1,
(D) Funded Debt as of September 30, 2011 to four times Consolidated EBITDA of
Alon USA and its Consolidated Subsidiaries for the single Fiscal Quarter ending
on September 30, 2011 to exceed 4 to 1, and (E) Funded Debt as of the last day
of each Fiscal Quarter ending thereafter to Consolidated EBITDA of Alon USA and
its Consolidated Subsidiaries for the four Fiscal Quarters ending on the last
day of such Fiscal Quarter to exceed 4 to 1, provided that no such requirement
shall apply with respect to the Fiscal Quarters ending March 31, 2010, June 30,
2010, and September 30, 2010.
Solely for the purposes of calculating the ratio set forth above, if, at the
time the ratio is being determined, either Alon USA or any of its Subsidiaries
shall have completed any Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment (or series of related Dispositions, Mergers,
incurrence of Indebtedness, Investments or Restricted Payments) exceeding
$25,000,000 in the aggregate, in each case, since the beginning of the relevant
testing period, the ratio shall be determined on a pro forma basis as if such
Disposition, Merger,

- 6 -



--------------------------------------------------------------------------------



 



incurrence of Indebtedness, Investment or Restricted Payment, had occurred at
the beginning of such period.”
          (f) Financial Covenant — Interest Coverage Ratio. Section 7.02(i)(iv)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
          “(iv) Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) of (A) for the four Fiscal Quarters ending December 31, 2010,
(i) Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries for such
four Fiscal Quarters to (ii) interest expense of Alon USA and its Consolidated
Subsidiaries payable for such four Fiscal Quarters, to be less than -0.8:1.0,
(B) for the Fiscal Quarter ending March 31, 2011, (i) Consolidated EBITDA of
Alon USA and its Consolidated Subsidiaries for such Fiscal Quarter to
(ii) interest expense of Alon USA and its Consolidated Subsidiaries payable for
such Fiscal Quarter, to be less than 0.9:1.0, (B) for the Fiscal Quarter ending
June 30, 2011, (i) Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries for such Fiscal Quarter to (ii) interest expense of Alon USA and
its Consolidated Subsidiaries payable for such Fiscal Quarter, to be less than
2.0:1.0, (C) for the Fiscal Quarter ending September 30, 2011, (i) Consolidated
EBITDA of Alon USA and its Consolidated Subsidiaries for such Fiscal Quarter to
(ii) interest expense of Alon USA and its Consolidated Subsidiaries payable for
such Fiscal Quarter, to be less than 2.0:1.0, and (D) for each Fiscal Quarter
ending on and after December 31, 2011, (i) Consolidated EBITDA of Alon USA and
its Consolidated Subsidiaries to (ii) interest expense of Alon USA and its
Consolidated Subsidiaries payable for such period, in each case, for the four
consecutive Fiscal Quarters ended on such date, to be less than 2.0:1.0,
provided that no such requirement shall apply with respect to the Fiscal
Quarters ending March 31, 2010, June 30, 2010, and September 30, 2010.”
     5. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the fulfillment on or before February 22, 2011, in a manner
satisfactory to the Agent, of the following conditions (the date such conditions
are fulfilled is hereafter referred to as the “Ninth Amendment Date”):
          (a) The Agent shall have received on or before the Ninth Amendment
Date the following, each in form and substance satisfactory to the Agent:
               (i) five (5) copies of this Agreement, duly executed by the Loan
Parties, the Agent and the Lenders; and
               (ii) five (5) copies of the Ninth Amendment Fee Letter, dated as
of the date hereof, duly executed by the Borrowers and the Agent (the “Ninth
Amendment Fee Letter”).
          (b) The Borrowers shall have paid to the Agent (i) for the benefit of
the Lenders the Ninth Amendment Fee (as defined in the Ninth Amendment Fee
Letter), and (ii) all other fees, costs, expenses and taxes payable on the Ninth
Amendment Date pursuant to Section 12.05 of the Credit Agreement.

- 7 -



--------------------------------------------------------------------------------



 



          (c) The representations and warranties contained in this Agreement,
the Credit Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent or any Lender pursuant thereto on or prior to the
Ninth Amendment Date shall be true and correct on and as of the Ninth Amendment
Date as though made on and as of such date, except to the extent that such
representations or warranties expressly relate solely to an earlier date (in
which case such representations or warranties shall be true and correct on and
as of such date); and no Default or Event of Default shall have occurred and be
continuing on the Ninth Amendment Date or would result from this Agreement
becoming effective in accordance with its terms.
     6. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Loan Parties represent and warrant to the Agent
and the Lenders that, as of the Ninth Amendment Date, the representations and
warranties contained in this Agreement, the Credit Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or any
Lender pursuant thereto on or prior to the Ninth Amendment Date are true and
correct in all respects on and as of the Ninth Amendment Date, after giving
effect to the terms of this Agreement, as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall be true and correct in all respects on and as of such date); and no
Default or Event of Default has occurred and is continuing on the Ninth
Amendment Date or will result from this Agreement becoming effective in
accordance with its terms.
     7. Reservation of Rights. No action or acquiescence by the Agent and the
Lenders, including, without limitation, this Agreement of, or the acceptance of
any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default which may exist as of the Ninth Amendment Date.
Accordingly, the Agent and the Lenders reserve all of their rights under the
Credit Agreement, the Loan Documents, at law and otherwise regarding any such
Default or Event of Default.
     8. Continued Effectiveness of Loan Documents. Each of the Loan Parties
hereby (a) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the Ninth Amendment Date
all references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement, and
(b) confirms and agrees that to the extent that any such Loan Document purports
to assign or pledge to the Agent, or to grant to the Agent a security interest
in or lien on, any collateral as security for the Obligations of the Loan
Parties from time to time existing in respect of the Credit Agreement and the
Loan Documents, such pledge, assignment and/or grant of the security interest or
lien is hereby ratified and confirmed in all respects.
     9. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of a counterpart hereby by facsimile or other
electronic transmission shall be equally effective as delivery of a manually
executed counterpart hereof.

- 8 -



--------------------------------------------------------------------------------



 



          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
          (c) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
          (d) THE LOAN PARTIES, THE AGENT AND THE LENDERS EACH HEREBY
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
          (e) Each Loan Party hereby acknowledges and agrees that this Agreement
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by any Loan Party under or in connection with this Agreement shall
have been untrue, false or misleading in any material respect when made, or
(ii) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement.
          (f) The Loan Parties will pay on demand all reasonable fees,
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement and the administration of
the Credit Agreement, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 9 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Borrower:

ALON USA, LP
      By:   Alon USA GP, LLC, a Delaware limited liability company, its general
partner             By:   /s/ Shai Even         Name:   Shai Even       
Title:   Senior Vice President and
Chief Financial Officer   

Ninth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Guarantor Companies:

ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Senior Vice
President and
Chief Financial Officer        ALON USA CAPITAL, INC.
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Vice
President        ALON CRUDE PIPELINE, LLC
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Vice
President and Chief Financial Officer   

Ninth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Vice
President   

Ninth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ Mali Golan         Name:   Mali Golan        Title:   AVP       
      By:   /s/ Howard Weinberg         Name:   Howard Weinberg        Title:  
ESVP   

Ninth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lender and Co-arranger:

BANK LEUMI USA
      By:   /s/ Gil Hershman         Name:   Gil Hershman        Title:   Vice
President              By:   /s/ Michaela Klein         Name:   Michaela Klein 
      Title:   Senior Vice President   

Ninth Amendment to the Amended Revolving Credit Agreement

 